Citation Nr: 1213553	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-08 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities, prior to August 31, 2010.  


REPRESENTATION

Veteran represented by:	To Be Clarified


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, granting service connection for PTSD and assigning a 50 percent disability evaluation, effective as of September 16, 1993.  TDIU was subsequently denied in a rating decision dated March 2007.  

The Board recognizes that the Veteran did not formally file a claim for TDIU benefits until December 2006.  However, in Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1) submits evidence of medical disability, (2) makes a claim for the highest possible rating for the disability, and (3) submits evidence of unemployability due to the disability, an informal claim is raised under 38 C.F.R. § 3.155(a) for a total disability rating based on individual unemployability (TDIU).  And as the U. S. Court of Appeals for Veterans Claims (Court/CAVC) more recently explained in Rice v. Shinseki, 22 Vet. App. 447 (2009), if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  The claim of entitlement to TDIU benefits is deemed to have been on appeal since September 16, 1993.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that it is not entirely clear who, if anyone, is currently representing the Veteran.  The record contains a VA Form 21-22 dated December 2003 appointing the Puerto Rico Public Advocate for Veterans Affairs as the Veteran's representative.  Subsequent records reveal that this organization proceeded to act as the Veteran's representative.  However, in a January 2011 Form 9, the Veteran expressed his desire to revoke the Disabled American Veterans (DAV) as his representative.  The record reflects that a VA Form 21-22 appointing the DAV as the Veteran's representative was received by VA in November 1999.  However, in light of his later appointment of the Puerto Rico Public Advocate for Veterans Affairs, the DAV was no longer representing the Veteran at the time of receipt of his January 2011 Form 9.  As such, it is not clear whether the Veteran is currently without representation, or, whether he is still being represented by the Puerto Rico Public Advocate for Veterans Affairs.  

In addition, the record reflects that the Veteran alleged a worsening of his service-connected PTSD in a May 2011 statement.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  The record reflects that the Veteran was last afforded a VA examination for this disability in November 2009.  While there is little objective evidence to support the assertion that the Veteran's PTSD has worsened since this time, in light of his allegations and the multiple other reasons forming the basis for this remand, he should be scheduled for a more recent examination to determine the current level of severity of his PTSD.  

In his May 2011 statement, the Veteran also asserted that he continued to seek medical treatment from the VA Medical Center (VAMC) in San Juan, Puerto Rico.  The record contains evidence of VAMC treatment through May 2011.  As such, records prepared since May 2011 should be obtained and incorporated into the claims file.  

Regarding the Veteran's claim of entitlement to TDIU benefits, this claim is inextricably intertwined with the issue of entitlement to an increased disability evaluation for PTSD, since a grant of the benefits sought could result in an increased overall disability evaluation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Throughout the majority of the Veteran's claim, he has been service-connected for PTSD only, rated as 50 percent disabling.  Therefore, the Veteran did not meet the minimum schedular requirements for an award of TDIU benefits for this time period.  

However, the record reflects that the Veteran was granted a 100 percent disability evaluation for ischemic heart disease in an August 2011 rating decision, effective as of August 31, 2010.  Under the law, TDIU cannot be awarded to a veteran who is already in receipt of a 100 percent schedular rating.  See 38 C.F.R. § 4.16(a) (TDIU may be awarded "where the schedular rating is less than total . . ."); 38 C.F.R. §4.16(a), (c).  Therefore, the issue presently on appeal is whether the Veteran is entitled to TDIU benefits based solely on his PTSD at any time prior to August 31, 2010.  The Veteran should be scheduled for a VA examination(s) before an appropriate specialist(s) to determine whether he has been unable to obtain or maintain gainful employment due solely to his PTSD at any time prior to August 31, 2010.  

Even if a disability evaluation in excess of 50 percent for PTSD is not granted, the RO/AMC should keep in mind that the Veteran may still receive a TDIU on an extra-schedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  But as already alluded to, ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Finally, the record contains a VA examination report dated August 1994.  While most of this document is written in English, the examiner recorded many of the Veteran's responses and complaints in Spanish.  Since this case is being remanded for other reasons, the RO/AMC should translate the Spanish parts of this document before returning the case file to the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Clarify the Veteran's current representative and ensure that a VA form 21-22 or other appropriate documentation reflecting the authority of such representation is associated with the claims file.  If the Veteran desires to proceed without representation, he must be advised that he needs to submit a written statement revoking the Puerto Rico Public Advocate for Veterans Affairs as his representative, rather than the DAV.  

2.  The Spanish phrases found in the August 1994 VA examination report must be translated into English.  A copy of this translated document must be attached to the claims file.  

3.  Obtain VA treatment records from the VAMC in San Juan, Puerto Rico, prepared since May 2011.  All records that are obtained must be incorporated into the claims file.  

4.  The Veteran should be scheduled for a VA examination before an appropriate specialist to determine the current severity of his service-connected PTSD.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review, and the examination report should reflect review of these items.  The examiner is asked to perform all necessary tests and studies, and describe in detail all symptomatology presently associated with the Veteran's PTSD.  The examiner should also describe the degree of occupational and social impairment resulting from the Veteran's PTSD.  

The examiner is also asked to review the relevant evidence of record dating back to September 1993, and opine as to whether the Veteran's PTSD alone resulted in an inability to obtain or maintain gainful employment at any time during the pendency of his appeal, but prior to August 31, 2010.  A complete rationale must be provided for all opinions offered.  

5.  The RO/AMC should then carefully review the medical opinions obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  The RO/AMC should also ensure that all documents associated with the claims file upon further development are written in English.  If not, these documents should be translated before returning this case to the Board.  

6.  After completion of the above, the claims should be reviewed in light of any new evidence.  If the claims are not granted, the Veteran and his representative (assuming a representative is identified upon further clarification) should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

